Title: James Dinsmore and John M. Perry to Nelson Barksdale, 1 April 1819
From: Dinsmore, James,Perry, John M.
To: Barksdale, Nelson


          
            Sir
            University 1st April 1819
          
          Presumeing that the Visitors of the University have not as yet, determined—on the proposals made them on the 29th March for undertakeing the work Contemplated the Current year and haveing ourselves handed in proposals for a part of Said work under the Impression, that we Should Still have to pay the Same wages to Journeymen & Labourers that we paid them the last year—Since which the great Demand for work, with other Circumstances have induced us to belive we Shall be able to procure them on better terms, and thereby be enabled to undertake at lower prices we therefore beg leave to withdraw our Respective proposals Heretofore made and in Lieu thereof propose to undertake the wood work of the Buildings, between those already Erected at the prices in the Book mentioned  as the Standard Counting a Dollar there Equal to a Dollar here—and the Brick work of the Said Buildings a at the prices Genel Cocke paid—Thomas Whitelaw makeing alowance for the Difference in Hauling Sand & finding Brick wood—
          we Beg you hand this in & oblige your &c
          
            JaS DinsmoreJohn M Perry
          
        